DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/26/2021 and 2/1/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0357121 A1) in view of Yamazaki et al. (US 2010/0188821 A1).

Regarding claim 1, Cho discloses a method of installing an electronic component, comprising: 
positioning the electronic component (Fig. 2 element PX) including an electronic component side line connection part (Fig. 9 element 420) at a vertical end surface (as shown in Fig. 9) of a substrate stack that includes two substrates(Fig. 9 elements 100 and 200), a line (Fig. 9 elements PDE and MTE) between the two substrates (as shown in Fig. 9), and a substrate side line connection part (Fig. 9 element 620) at an end of the line, the electronic component side line connection part facing the vertical end surface (as shown in Fig. 9); 
forming (as discussed in Paragraph [0065]) an auto-agglutination solder (Fig. 9 element 610) between the electronic component side line connection part and the substrate side line connection part (as shown in Fig. 9), the auto-agglutination solder (as discussed in Paragraph [0040] and [0067]); and 
pressurizing the electronic component side line connection part and the substrate side line connection part by heating-up the auto-agglutination solder (as discussed in Paragraph [0055] and [0073]) to electrically connect the substrate side line connection part and the electronic component side line connection part to each other by the auto-agglutination solder (as discussed in Paragraphs [0042]-[0043]),
and the substrate side line connection part includes at least one of Sn, Pb, and Zn (as discussed in Paragraph [0042]).
Cho does not expressly disclose wherein the line includes at least one of Al and Cu.
Yamazaki teaches forming a line on a substrate including at least one of Al and Cu (as discussed in Paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the line including at least one of Al or Cu as taught by Yamazaki in the method of Cho in order to provide an electrically conductive line for the electronic component and one of ordinary skill in the art would have been motivated to do so as it is common in the art to utilize Cu and Al in signal line formation.


Regarding claim 2, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the substrate side line connection part is connected to the end of the line and formed along the vertical end surface (as shown in 

Regarding claim 3, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the substrate side line connection part is a portion of the end of the line that is exposed in a space between the two substrates (as shown in Figs. 9 and 10C element MTE is a portion of the end of the line that is exposed in a space between the two substrates).

Regarding claim 4, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the electronic component side line connection part has a vertical length that is larger than the substrate side line connection part (as shown in Figs. 9 and 10E wherein element 420 is shown to have a vertical length longer than element MTE).

Regarding claim 5, Cho in view of Yamazaki discloses the method as set forth in claim 4 above and further wherein the vertical length of the electronic component side line connection part is larger than a reference length that is based on an amount of the solder particles required for soldering of the electronic component side line connection part and the substrate side line connection part (as discussed in Paragraph [0069]), and a gap between the electronic component side line connection part and the substrate side line connection part (as shown in Fig. 9 wherein element 420 has a vertical length larger than the gap between elements 420 and element MTE).

Regarding claim 6, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the auto-agglutination solder is a paste (as discussed in Paragraph [0063]) that is coated on the substrate side line connection part (as discussed in Paragraph [0065]).

Regarding claim 7, Cho in view of Yamazaki discloses the method as set forth in claim 6 above and further wherein the auto-agglutination solder is coated by one of a screen printing process, a mesh-mask printing process, and an ink-jet process (as discussed in Paragraph [0065]).

Regarding claim 8, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the electronic component includes a film substrate (Fig. 1 element 400) including the electronic component side line connection part (as shown in Fig. 9) and a chip component (Fig. 1 element 450 and as discussed in Paragraph [0034]) on the film substrate.

Regarding claim 9, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the line having the substrate side line connection part is formed on at least one of the two substrates (as shown in Figs. 7, 9, and 10A-10B).

Regarding claim 10, Cho in view of Yamazaki discloses the method as set forth in claim 1 above.
Cho does not expressly disclose wherein each of the two substrates is a glass substrate, a resin substrate, or a print substrate, however it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to utilize substrates made of glass, resin, or print since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering implementation, and one of ordinary skill in the art would have been motivated to do so in order to simplify the installation of the electronic component by using industry standard substrates which are well known in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 11, Cho in view of Yamazaki discloses the method as set forth in claim 1 above and further wherein the substrate line connection part is formed at the vertical end surface of the substrate stack after attaching the two substrates (wherein Cho Fig. 6 illustrates the substrate stack as formed prior to the formation of the substrate connection part, and further Paragraph [0043] indicates that the solder particles are melted to form the substrate line connection part, and one of ordinary skill in the art before the effective filing date would realize that the elements of the line would need to be in place prior to forming a connection to them).

Regarding claim 12, Cho in view of Yamazaki discloses the method set forth in claim 1 above and further wherein the thermosetting resin has a melting point lower .


Response to Arguments

Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. The applicant has argued that the Cho reference’s adhesion layer, interpreted as the applicant’s auto-agglutination solder, is a non-conductive resin, however the examiner respectfully disagrees.  As disclosed in Paragraph [0042] of the reference, the adhesion layer contains conductive material, in the form of solder particles, which allow the adhesion layer to be conductive.  The applicant further argues that the Cho reference does not disclose an electrical connection by the adhesive layer (interpreted as the auto-agglutination solder) of the side line connection part and the electronic component side line connection part, however the examiner respectfully disagrees.  As disclosed in Paragraph [0043] of the reference, the adhesion layer electrically connect metal electrode to the line electrode, interpreted as the side line connection part and the electronic component side line.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835